    Case 5:20-cr-00139-H-BQ Document 30 Filed 12/10/20              Page 1 of 1 PageID 57



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCKDTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:20-CR-139-01-H

JEVON BALDERAS,
     Defendant.


                  ORDER ACCEPIING REPORT AND RECOMMENDATION
                     OF TIIE IJNITED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GTJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance \,\rith the Court's scheduling order.

         SO ORDERED.

         Dated Decemb        /O , zozo.
                        ",

                                             J
                                                                 h(
                                                     WESLEYHENDRIX
                                                     D STATES DISTRICT JUDGE
